PROB 33                   Report and Order Terminating Probation/Supervised Release
(Rev. 3/01)                             Prior to Original Expiration Date



                                     UNITED STATES DISTRICT COURT
                                                   FOR THE
                                     SOUTHERN DISTRICT OF GEORGIA
                                          SAVANNAH DIVISION




              UNITED STATES OF AMERICA


                             V.                           V    Crim.No. 4:19CR00134-I

                      Connie Hodge


       On September 17, 2019, the above-named was placed on probation for a period of twelve months. She
has complied with the rules and regulations of probation and is no longer in need of supervision. It is
accordingly recommended that Connie Hodge be discharged from probation.

                                                              Respectfully submitted,



                                                              Thomas Hutchinson
                                                              United States Probation Officer




                                           ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

                 lis ii
          Dated this w 7 ^^day of January, 2020.




                                                               hristopherU. Ray
                                                              United States Magistrate Judge
                                                              Southern District of Georgia
